 Case 1:20-cv-01808-FB-JO Document 8 Filed 08/21/20 Page 1 of 1 PageID #: 41



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 PEDRO MARTINEZ, Individually and as the
 representative of a class of similarly situated persons,
                                                                  Case No. 1:20-cv-1808-FB-JO
                                          Plaintiff,
                           - against -

 REALPAGE, INC. d/b/a clickpay.com,                                   NOTICE OF SETTLEMENT

                                            Defendants.
 -----------------------------------------------------------X

                 Now comes the Plaintiff, Pedro Martinez, by and through counsel, to provide

notice to the Court that the present cause has been settled between the parties, and states:

                 1. The parties have reached an agreement and a settlement agreement

(“Agreement”) is in the process of being finalized. Once the Agreement is fully executed and

honored, Plaintiff will submit a Notice of Voluntary Dismissal with prejudice and without costs

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

                 2. The parties respectfully request that the Court stay this case and adjourn all

deadlines and conferences.

                 3.       The parties respectfully request the Court provide that the parties may

seek to reopen the matter for forty-five (45) days to assure that the Agreement is executed and

honored by each party.

Dated: Scarsdale, New York
       August 20, 2020
                                                       SHAKED LAW GOUP, P.C.
                                                       Attorneys for Plaintiff

                                                    By: /s/Dan Shaked_______________
                                                      Dan Shaked (DS-3331)
                                                      14 Harwood Court, Suite 415
                                                      Scarsdale, NY 10583
                                                      Tel. (917) 373-9128
                                                      e-mail: ShakedLawGroup@Gmail.com
